Citation Nr: 0724567	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  04-41 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from March 1987 to March 
1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from October 2003 and January 2004 decisions by the RO in St. 
Petersburg, Florida.

In October 2006, to support his claims, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge (VLJ) of the Board.

The Board issued a decision in December 2006 denying a claim 
for separate 10 percent ratings for bilateral tinnitus.  The 
Board also determined that new and material evidence had been 
submitted to reopen a claim for service connection for 
hearing loss in the right ear.  And after reopening this 
claim the Board remanded it to the RO for further development 
and readjudication on the underlying merits (de novo), along 
with an additional claim contesting the initial rating 
assigned for the already service-connected hearing loss in 
the left ear.  The remand was via the Appeals Management 
Center (AMC) in Washington, DC.

The AMC issued an April 2007 decision, on remand, granting 
service connection for the hearing loss in the right ear (in 
turn meaning the veteran is now 
service connected for hearing loss in both ears).  The AMC 
assigned a 0 percent, i.e., noncompensable rating for his 
bilateral hearing loss.  He continues to appeal, requesting 
an initial compensable rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran has level I hearing acuity in both ears.


CONCLUSION OF LAW

The requirements are not met for an initial compensable 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006); and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when a claim has been proven, the purpose of 
section 5103(a) notice has been satisfied and notice under 
its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When, as here, this did 
not occur until after the VCAA's enactment, the veteran is 
entitled to pre-decisional notice on all elements of his 
underlying claim - including in this particular instance as 
it relates to the downstream disability rating and effective 
date elements.  Moreover, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show the error was 
harmless.  See also Simmons v. Nicholson, 487 F.3d 892 
(2007).

The RO did not provide the veteran a pre-decision VCAA notice 
concerning his initial, underlying claim for service 
connection.  But as already mentioned, this benefit was 
granted, irrespective of this, so his claim proven 
regardless.  And while he still was entitled to compliant 
VCAA notice, a September 2006 AMC letter informed him how 
downstream disability ratings and effective dates are 
assigned and the type of evidence impacting those 
determinations, as required by Dingess/Hartman and Dunlap.  
Moreover, the April 2007 SSOC reflects the RO's 
readjudication of his claim after providing that notice.  
Thus, all notice requirements were met.  
38 U.S.C.A. § 5103(a), 5104, 7105; see Dingess/Hartman, 19 
Vet. App. at 493; Prickett, 20 Vet. App. at 376.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, and transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
Thus, any such error is harmless and does not prohibit 
consideration of his appeal on the merits at this juncture.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss in detail each and every 
piece of evidence submitted by the appellant or obtained on 
his behalf.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Governing Statutes, Regulations, Case Law, and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and usually the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  But 
in Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability, as is the case with the 
veteran's bilateral hearing loss.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as a "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Evaluations of defective hearing range from 0 to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level measured by 
puretone audiometry tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (Hertz (Hz)).  To evaluate 
the degree of disability from service-connected defective 
hearing, the schedule establishes 11 auditory hearing acuity 
levels designated from Level I for essentially normal hearing 
acuity through Level XI for profound deafness.  38 C.F.R. § 
4.85, Tables VI and VII, DC 6100.

Disability ratings for hearing loss are derived from a purely 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIA, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a).  Further, when the average puretone 
threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).  Each ear will be evaluated 
separately.

The veteran's initial VA hearing evaluation was in August 
2003, and the results indicate he had the following threshold 
levels for his right ear, at the frequencies indicated:  500 
Hz, 5 dB; 1000 Hz, 10 dB; 2000 Hz, 5 dB; 3000 Hz, 20 dB; and 
4000 Hz, 30 dB.  The average was 16 dB.  Speech recognition 
in the right ear was 100 percent.  For his left ear, the 
results were:  500 Hz, 0 db; 1000 Hz, 0 dB; 2000 Hz, 15dB; 
3000 Hz, 45 dB; and 4000 Hz, 60 dB - for an average of 30 
dB.  Speech recognition was 92 percent in the left ear.  The 
examiner diagnosed normal hearing through 3000 Hz to a mild 
sensorineural hearing loss at 4000 Hz in the right ear, and a 
moderately severe sensorineural hearing loss at 4000 Hz on 
the left.  Physical examination of the inner ears revealed no 
abnormalities.

At a more recent February 2007 VA hearing evaluation, 
conducted to comply with the Board's remand directive, the 
results for the right ear were:  500 Hz, 25 dB; 1000 Hz, 25 
dB; 2000 Hz, 25 dB; 3000 Hz, 35 dB; and 4000 Hz, 45 dB.  
The average was 32.5 dB.  Speech recognition in this ear was 
94 percent.  For the left ear, the results were:  500 Hz, 20 
dB;1000 Hz, 25 dB; 2000 Hz, 30 dB; 3000 Hz, 60 dB; and 
4000 Hz, 80 dB - for an average of 47.5 dB.  
Speech recognition was 96percent.

Otoscopy revealed non-occluding cerumen (ear wax) and intact 
tympanic membranes (ear drums) bilaterally.  Tympanometry 
revealed normal middle ear pressure, canal volume, and 
compliance in both ears.  Contralateral acoustic reflexes 
were elevated at 500 Hz and 1k and absent at 2k and 4k 
bilaterally.  Word recognition was excellent in both ears.  
The examiner assessed the veteran's hearing loss as normal to 
moderate in the right ear and normal to profound in the left 
ear.

These findings show the veteran does not have an exceptional 
pattern of hearing impairment in either ear, so the special 
provisions of 38 C.F.R. § 4.86(a) and (b) do not apply.  A 
puretone average of 32.5 dB with speech recognition of 94 
percent means he has level I hearing acuity in his right ear.  
A puretone average of 47.5 dB with speech recognition of 96 
percent means he also has level I hearing acuity in his left 
ear.  See 38 C.F.R. § 4.85, Table VI.  According to Table 
VII, Level I hearing for both ears is rated noncompensable.  
38 C.F.R. § 4.85, DC 6100.  So this rating must remain in 
effect.  38 C.F.R. § 4.7.



Furthermore, since the veteran has not had a compensable 
level of hearing loss at any time since the effective date of 
his award, he is not entitled to a "staged" rating either.  
See Fenderson, 12 Vet. App. at 125-26.

There also is nothing in the record to distinguish this case 
from the cases of numerous other veterans that are subject to 
the schedular rating criteria for the same disability.  Thus, 
the Board finds that the currently assigned noncompensable 
schedular rating has already adequately addressed, as far as 
can practicably be determined, the average impairment of 
earning capacity due to the veteran's 
bilateral hearing impairment.  See 38 C.F.R. § 4.1.  There is 
no evidence of frequent periods of hospitalization or marked 
interference with his employment - meaning above and beyond 
that contemplated by his current schedular rating, which 
would take his case outside the norm and warrant referring it 
to the Director of VA's Compensation and Pension Service for 
consideration of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the preponderance of the 
evidence is against the claim, so there is no reasonable 
doubt to resolve in the veteran's favor, and his claim must 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


